    s/ Sandi Y. Irwin__________
    SANDI Y. IRWIN
    Bar No.: CA292946
    Federal Defenders
    Middle District of Alabama
    817 South Court Street
    Montgomery, AL 36104
    TEL: (334) 834-2099
    FAX: (334) 834-0353
    E-Mail: Sandi_Irwin@fd.org




2
                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )       Case No.: 2:19-cr-458-WKW-WC
                                                )
CHARLES BENNETT SALTER, III                     )


                                   CERTIFICATE OF SERVICE

          I hereby certify that on May 15, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


                                                        Respectfully submitted,

                                                        s/ Sandi Y. Irwin__________
                                                        SANDI Y. IRWIN
                                                        Bar No.: CA292946
                                                        Federal Defenders
                                                        Middle District of Alabama
                                                        817 South Court Street
                                                        Montgomery, AL 36104
                                                        TEL: (334) 834-2099
                                                        FAX: (334) 834-0353
                                                        E-Mail: Sandi_Irwin@fd.org




                                                    3
